DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed 4 March 2021 has been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trisha Adamson on 2 March 2021.

The application has been amended as follows: 

Claim 24: 
Line 9: delete the word “and”
line 10: replace the period at the end with a semicolon followed by the word “and”
after line 10: add the following text: “wherein the polymer film comprises a polymer selected from the group consisting of a polyurethane, a polyvinyl chloride, an acrylic, a polyester, a polyamide, and combinations thereof.”
Claim 25: cancel claim 25.
Claim 26: change “claim 25” in line 1 to “claim 24”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A polymer film having the recited properties is not found in the prior art.  The closest prior art is U.S. Pre-grant Publication 2018/0291141 to Yang et al. (herein Yang) and WIPO Publication WO 2015/094792 to Rule et al. (herein Rule), both cited in previous Office action.  Yang teaches a thermoplastic polyurethane elastomer made using components disclosed in the instant inventive examples in amounts disclosed in the instant inventive examples; however, Yang is directed to additive manufacturing and products made therefrom.  As such it would not be obvious to one of ordinary skill in the art to modify a securement device to have the properties taught by Yang because they are not analogous art.  Rule teaches a medical article having a support layer and a viscoelastic layer.  Rule does not teach the claimed properties nor a combination of materials disclosed in the instant inventive examples.
Applicant’s amendments filed 24 February 2021 are sufficient to overcome the pending rejection of claim 36 under 35 U.S.C. 112(b).
The above Examiner’s amendment overcomes the pending rejection of claims 24-28 under 35 U.S.C. 112(a).  The scope of the claimed invention, specifically a securement having a polymer film made of the claimed materials and having the claimed properties, is commensurate in scope with the disclosure of the application as originally filed wherein films made from the claimed materials are disclosed to have the claimed properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783